DETAILED ACTION
Allowable Subject Matter
Claims 1-11, 13-14, and 16-20 (renumbered as claims 1-18) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-11, 13-14, and 16-20 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 10-11) filed on 2 June 2022.    
In addition to Applicant’s remarks filed on 2 June 2022, Dhanapal does not anticipate or render obvious the uniquely distinct features of “wherein determining that the at least one data connection of the remote unit is unable to be transferred to the second radio access network comprises: receiving information indicating that the at least one data connection does not have a data connection identifier for the second radio access network; or receiving information indicating that only voice bearers are to be handed over to the second radio access network: or receiving information indicating that the at least one data connection does not have a data connection identifier for the second radio access network and information indicating that only voice bearers are to be handed over to the second radio access network;” as recited in claim 1 and similarly recited in claim 17 over any of the prior art of record, alone or in combination.  Claims 2-11, 13-14, and 16 depend on claim 1, and claims 18-20 depend on claim 17, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645